TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00676-CV



                                 Thomas James Negri, Appellant

                                                  v.

    Karen Jack, Individually and as Executor of the Estate of Shirley Cowan, Deceased,
                                        Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
     NO. D-1-GN-07-003958, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Thomas James Negri, appearing pro se, purports to appeal from an agreed

order whereby a co-defendant in the underlying lawsuit agreed to release property that is subject to

a temporary injunction. We will dismiss this appeal for want of subject-matter jurisdiction.

                Negri is married to Teresa Negri, who is the sister of appellee Karen Jack.

Teresa1 and Jack are daughters of Shirley Cowan. Cowan disappeared in 2001 and is presumed

dead. In July 2007, Negri was convicted of Cowan’s murder, and is currently incarcerated.2 In

November 2007, Jack brought a wrongful death action against Negri and Teresa, alleging, among

other things, that the couple had converted assets of Cowan’s estate. In July 2009, Jack amended



       1
           We will use Teresa Negri’s first name to distinguish her from her husband, the appellant.
       2
        This Court affirmed Negri’s conviction in May 2009. See Negri v. State, No. 03-07-00588-
CR, 2009 WL 1255572, at *8 (Tex. App.—May 6, 2009, pet. ref’d) (mem. op.).
her petition to join several additional defendants to whom she alleged that Negri had fraudulently

transferred assets. Jack also obtained a temporary restraining order and then a temporary injunction

barring the defendants from transferring or expending certain assets that had been in possession

of Negri or any business or corporation in which he had an interest after January 1, 2001. The

temporary injunction was signed on August 10, 2009.

               In October 2009, Jack filed two motions against Teresa, a motion for contempt

and sanctions and a motion to preserve property subject to the temporary injunction and to compel

Teresa to transfer the property to Jack or a receiver. Those motions were set for hearing on

October 28, 2009. Prior to the hearing, Teresa, individually and as president of TJMB Builders, Inc.,

and Jack, individually and as executor of the estate of Shirley Cowan, reached a settlement regarding

the transfer motion whereby Teresa agreed to release certain property subject to the temporary

injunction to Jack. The district court signed an agreed order effectuating the settlement on

October 27, 2009.

               On November 19, 2009, Negri filed a notice of appeal from the agreed order

effectuating the settlement between Teresa and Jack. Jack responds that we lack subject-matter

jurisdiction over Negri’s appeal because Negri does not challenge any appealable order and that

he lacks standing to complain of the agreed order. We need go no further than to observe that the

agreed order is neither a final order nor a type of interlocutory order that the legislature has made

appealable. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); cf. Tex. Civ. Prac.

& Rem. Code Ann. § 51.014(4) (West 2008) (allowing appeal from district court’s interlocutory

order granting or refusing temporary injunction or granting or overruling motion to dissolve



                                                 2
temporary injunction). The agreed order does not dissolve the temporary injunction, and to the

extent that Negri is complaining that the temporary injunction was granted in the first place, he

did not timely perfect such an appeal. See Tex. R. App. P. 26.1. We dismiss Negri’s appeal for want

of subject-matter jurisdiction.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: December 15, 2010




                                                3